         20-10258-tmd Doc#12 Filed 03/09/20 Entered 03/09/20 17:05:18 Main Document Pg 1 of 2


      Fill in this information to identify the case:

      Debtor name   WC 9005 Mountain Ridge, LLC

      United States Bankruptcy Court for the: Western                District of Texas
                                                                               (State)
                                                                                                                                           Check if this is an
      Case number (If known):   20-10258-tmd
                                                                                                                                              amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete             Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code       email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1    AT&T                                                                                                                                               $393.27
     P.O. Box 105414
     Atlanta, GA 30348-5414



2    Chatham Hedging Advisors                                                                      C, U, D                                              Unknown
     235 Whitehorse Lane
     Kennett Square, PA 19348



3    City of Austin                                                                                                                                     $8,594.57
     P.O. Box 2267
     Austin, TX 78783-2267


4    Wells Fargo Bank, N.A. – Bank Fees                                                            C, U, D                                              Unknown
     401 South Tryon Street, 8th Floor
     MAC D1050-084
     Charlotte, NC 28202-4200


5    Wells Fargo Bank, N.A. – Loan Servicer                                                        C, U, D                                              Unknown
     401 South Tryon Street, 8th Floor
     MAC D1050-084
     Charlotte, NC 28202-4200


6    Westlake Industries, LLC                                                                      C, U, D                                              Unknown
     11500 Metric Blvd
     Austin, TX 78758




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
         20-10258-tmd Doc#12 Filed 03/09/20 Entered 03/09/20 17:05:18 Main Document Pg 2 of 2

                                                                                            Case number (if known) 20-10258-tmd
    Debtor        WC 9005 Mountain Ridge, LLC
                 Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional          unliquidated,   total claim amount and deduction for value of
                                                                          services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

7




8




9




10




11




12




13




14




15




16




17




18




    Official Form 204         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
